Citation Nr: 1114593	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to April 7, 2009.  

2.  Entitlement to an initial evaluation for PTSD, currently rated as 50 percent disabling.  

3.  Entitlement to an evaluation in excess of 10 percent for hemorrhoids.

4.  Entitlement to an evaluation in excess of 20 percent for duodenal ulcer.

5.  Entitlement to an evaluation in excess of 20 percent for residuals of shell fragment wound of the right shoulder with retained foreign bodies, and scar.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to June 1984, including combat service in Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that in pertinent part, continued a 20 percent evaluation for residuals of shell fragment wound, right shoulder with retained foreign bodies and scar; continued a 20 percent evaluation for duodenal ulcer; continued a 10 percent evaluation for hemorrhoids; and granted service connection for PTSD, assigning a 10 percent evaluation, effective June 30, 2005, the date of receipt of the claim.

In a December 2007 rating decision, the RO increased the evaluation for PTSD from 10 to 30 percent, effective June 30, 2005.  In a June 2009 rating decision, the RO increased the evaluation for PTSD from 30 to 50 percent, effective April 7, 2009.

In February 2011, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge (AVLJ).  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the Veteran has testified that he is unemployable due to his service-connected PTSD at his hearing in October 2010.  Therefore, TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above.

The issues of entitlement to increased evaluations for duodenal ulcer and residuals of shell fragment wound of the right shoulder with retained foreign bodies and scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 7, 2009, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

2.  Since April 7, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  Total occupational or social impairment has not been met or nearly approximated.

3.  The Veteran currently has internal hemorrhoids with no evidence of persistent bleeding and secondary anemia, or fissures.



CONCLUSIONS OF LAW

1.  Prior to April 7, 2009, the criteria for an evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  Effective April 7, 2009, the criteria for an evaluation of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an evaluation in excess of 10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's PTSD claim arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the remaining claim decided herein, VCAA notice was provided to the Veteran in July 2005 and November 2006 letters.  The Veteran was advised as to how disability ratings and effective dates are assigned pursuant to a June 2008 letter.  Thereafter, the claim was readjudicated by way of a June 2009 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  The Veteran has undergone several VA examinations in conjunction with the claims decided herein, and was afforded a personal hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the increased claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the February 2011 videoconference hearing, the AVLJ essentially noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The AVLJ essentially noted that there must be evidence of worsening disability and asked questions in order to elicit such information.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.   Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Claims for Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Pursuant to Diagnostic Code 9411, a 30 percent evaluation is warranted for psychiatric disability where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent evaluation is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

Evidence relevant to the claim includes a September 2005 VA examination report.  According to such report, the Veteran frequently isolates himself.  He was hyperalert, with increased startle response from time to time.  His speech was coherent and relevant, and his mood was nervous and depressed occasionally.  His affect was constricted.  Thought processes were intact.  He denied hallucinations and no suicidal or homicidal ideations were elicited.  Orientation and memory were preserved.  Insight and judgment were intact.  There was no evidence of post-military stressors.  The Veteran stated that he had irritability and short temper with feelings of isolation.  Axis I diagnosis is PTSD, mild to moderate.  GAF score is 60-70.  The Veteran was advised to continue therapy for his PTSD.

In the November 2005 rating decision, the Veteran was granted service connection for PTSD based on stressors related to his service in the Republic of Vietnam.  

Treatment records dated from 2005, forward from the VA Medical Center in Montgomery show continued treatment for PTSD.  

The Veteran presented to an April 2009 VA psychiatric examination neatly groomed and appropriately dressed.  His speech was slow and his mood was depressed.  He was oriented as to time, place, and person.  His rate of thought processing appeared to be slowed secondary to relatively severe depression.  There was no evidence of delusions, hallucination, or impairment of judgment or insight.  His intelligence was average.  The Veteran experienced difficulty maintaining sleep on most nights.  He estimated that he experiences combat related nightmares once per week.  He cited mood lability and rapid onset of tears for no apparent reason.  He did not have obsessive or ritualistic behavior.  He endorsed episodes of time limited anxiety, but was unable to provide the precise information in that regard.  There was a presence of homicidal thoughts; he endorsed extreme anger but denied any specific plans to injure others.  The presence of suicidal thoughts was also present.  He was able to maintain minimum personal hygiene, and had no problems with daily living activities.  The examiner indicated that the Veteran had persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was also exhibited.  It was noted that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, made efforts to avoid activities, places or people that arouse recollections of the trauma.  He also had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of effect.  Also present were persistent symptoms of increased arousal such as difficulty falling or staying asleep, irritability or outburst or anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  His GAF score was 47.  Axis I diagnosis was PTSD and recurrent, moderate major depressive disorder.

On review, the Board finds that an evaluation in excess of 30 percent for PTSD prior to April 7, 2009, is not warranted.  Although the Veteran was noted to display a depressed mood and irritability during the 2005 examination, and tended to isolate himself, there was no evidence of circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; or impaired abstract thinking.  His judgment and thinking processes were intact.  Moreover, the 2005 examiner opined that the Veteran's PTSD was mild to moderate in nature, and assigned a GAF score of 60-70, which is indicative of mild to moderate symptoms.  Therefore, at most, the evidence reflects that the Veteran's PTSD prior to April 2009 was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that prior to April 7, 2009, occupational and social impairment with reduced reliability and productivity was not shown to warrant a higher evaluation of 50 percent.  

Nevertheless, the Board finds that, effective April 7, 2009, an increase in PTSD symptomatology has been demonstrated.  In this regard, the applicable evidence shows that the Veteran's speech and thought processes had slowed, he exhibited extreme anger, reported sleep difficulties on most nights, there was a presence of both suicidal and homicidal thoughts, and there was a markedly diminished interest or participation in significant activities.  Moreover, the April 2009 VA examiner described the Veteran as "quite depressed and near-hopeless" and diagnosed him as having recurrent, moderate major depressive disorder secondary to the PTSD.  Lastly, the Veteran was assigned a GAF score of 47, which reflects serious symptoms or impairment.  

Thus, the Board finds that resolving any doubt in the Veteran's favor, his PTSD since April 7, 2009, is productive of occupational and social impairment, with deficiencies in most areas.  As such, the Board finds that his symptoms more closely approximate the rating criteria required for a 70 percent evaluation.

An evaluation in excess of 70 percent for PTSD however is not warranted.  While the current evidence shows that the Veteran's PTSD is productive of social and occupational impairment with deficiencies in most area, total occupational and social impairment has not been shown in the record, and as noted by the April 2009 VA examiner.  In this regard, there is no evidence of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Therefore, the criteria for a disability evaluation in excess of 70 percent for PTSD are not currently met.  

In sum, the Board concludes that an evaluation in excess of 30 percent for PTSD prior to April 7, 2009 is not warranted, and a 70 percent evaluation for PTSD is assigned effective April 7, 2009.  No additional staged ratings are warranted.  Hart.

Hemorrhoids

The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 7336, which contemplates external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences.  A higher 20 percent evaluation is warranted when there is persistent bleeding and with secondary anemia or when there are hemorrhoids with fissures.  38 C.F.R. § 4.114 (a), Diagnostic Code 7336 (2010).  A 30 percent evaluation may be assigned under Diagnostic Code 7334 when there is evidence of persistent or frequently recurring rectal prolapse.

In August 2005, the Veteran underwent a VA examination.  There was no evidence of fecal leakage or colostomy.  A pad in the underwear was not worn.  There was no evidence of blood noted in the Veteran's underclothing.  The rectum and anus were able to admit the examining finger and there appeared to be excellent sphincter control.  There were no signs of anemia or fissures.  There was an external hemorrhoidal tag, which was non-tender, non-reddened, and not bleeding.  There was no evidence of thrombosis.  Diagnosis was hemorrhoids.

VA outpatient records show diagnoses of hemorrhoids.  A VA operative report dated in September 2008 shows that the Veteran underwent a stapled hemorrhoidectomy for internal hemorrhoids.

In April 2009, the Veteran underwent an additional VA examination.  According to the examination report, the Veteran indicated that he had no rectal bleeding.  He did provide a history of occasional anal itching and watery stools.  There was no history of any fecal soiling reported, pain, or swelling.  There was no history of anal infections, proctitis, or fistula, or anemia.  His CBC (complete blood count) showed normal hemoglobin and hematocrit with a slightly decreased red blood cell count.  Rectal examination revealed small hemorrhoidal tags.  The Veteran's extremities reveled no peripheral edema, cyanosis, or clubbing.  Diagnosis was status-post staple hemorrhoidectomy for internal hemorrhoids.  The examiner noted that the Veteran was stable at the time of examination.  Mild anemia was present.  Small external hemorrhoidal tags were noted. 

On review, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's hemorrhoids.   The Board acknowledges the evidence of slight anemia shown in April 2009.  Notwithstanding, the evidence does not show evidence of persistent bleeding which is also required for a higher evaluation under Diagnostic Code 7336.  On VA examinations in 2005 and 2009, the Veteran reported no rectal bleeding nor was bleeding shown on examinations.  Moreover, during the February 2011 Board hearing, the Veteran testified that his rectal bleeding has subsided.  Thus persistent bleeding has not been shown.  Finally, there is no evidence of any fissures, as specifically noted in the applicable VA examination reports.  The Veteran also testified to the absence of fissures.

The Board acknowledges that the Veteran is competent to testify as to observable symptoms of his hemorrhoids such as pain, but finds that his opinion as to the severity of cannot be accepted as competent evidence because such an opinion requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In light of the above, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 10 percent for hemorrhoids.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.


Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's hemorrhoids and PTSD.  The Veteran experiences recurrences of internal hemorrhoids, manifestations which are contemplated in the rating criteria.  Moreover, the Veteran's PTSD is primarily manifested by social and occupational impairment, manifestations which are contemplated in the applicable rating criteria.  As such, the Board finds that the rating criteria are adequate to evaluate the Veteran's pertinent disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

Prior to April 7, 2009, an evaluation in excess of 30 percent for PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 70 percent, but no higher, for PTSD is granted from April 7, 2009.

Entitlement to an evaluation in excess of 10 percent for hemorrhoids is denied.

REMAND

The most recent VA examination evaluating the Veteran's service-connected right shoulder disability was performed in April 2009.  In February 2011, he testified that his shoulder disability has since worsened.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of such disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the shoulder claim.

The Board further observes that when the Veteran underwent an April 2009 VA examination with respect to his duodenal ulcer, he was to undergo an upper gastrointestinal imaging (UGI) study.  The examination report indicates that an UGI was pending.  It is unclear whether the Veteran actually underwent the study; the findings are not associated with the claims folder.  This report is relevant and should be associated with the claims file.  38 C.F.R. § 3.159.  VA treatment records are deemed to be in the constructive possession of VA.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the issue of TDIU was raised by the Veteran in his February 2011 testimony before the Board.  As such, the claim of entitlement to TDIU, as a component of the Veteran's claims for an increased evaluation is before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder, any outstanding medical evidence, to include findings from an UGI study taken in conjunction with the April 2009 "digestive conditions" VA examination.  If the Veteran had this test, it should be noted and an additional UGI study should be scheduled if deemed appropriate.  

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and severity of his right shoulder disability and associated scar.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.

The examiner is requested to:

a).  diagnose all residuals of the shell fragment wound to the right shoulder, to include any orthopedic, muscle, neurological and/or skin pathology, and determine the severity of each disability shown.  

b).  provide range of motion findings for the right shoulder and indicate whether that joint exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected right shoulder disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the examiner must report the extent of the Veteran's pain-free motion.
c).  indicate whether the Veteran's scar on right shoulder is painful on examination.  

d).  if related muscle impairment is demonstrated, identify the affected muscle group and report the nature and severity of the impairment.  

e).  if related neurological impairment is demonstrated, identify the affected nerve and report the nature and severity of the impairment.  

f).  opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (right shoulder, hemorrhoids, duodenal ulcer, and PTSD), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for all findings and conclusions should be set forth in a legible report.

3.  Thereafter, readjudicate the Veteran's increased rating claims for duodenal ulcer and right shoulder disability, as well as for a TDIU.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


